DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 21 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 39 include the limitation “correlating sensor data received from the mobile device with portions of the location data”, however, the Examiner could not find support for these limitation sin the originally filed specification, therefore, the specification fails to comply with the written description requirement. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 31, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PENG et al. (US 2011/0307188).
Regarding claim 31, Peng discloses a non-transitory computer-readable storage medium comprising executable instructions, the executable instructions when executed by a processor cause the processor to perform operations (p. [0025]-[0026]), comprising: 
determining that a mobile device associated with a user is traveling within a vehicle based on an evaluation of location data for the mobile device (p. [0035], lines 20-37; The handheld device has a data collection module that may automatically start and/or stop collection of driving data in response to determining that the handheld device is likely traveling in an automobile, e.g., based on a real time analysis of data received from the accelerometer, location tracking system, or other sensors provided by the handheld mobile device10. For example, by analyzing one or more of (a) current acceleration of handheld mobile device from accelerometer, (b) the current location of handheld mobile device from location tracking system); 
analyzing sensor data obtained from the mobile device (p. [0021]-[0023]; The handheld mobile device includes sensors, the sensors may collect one or more types of data regarding driving behavior and/or driving environment (i.e., driving data). The driving analysis application on the handheld mobile device may process (i.e., analyze) any or all of this driving data (i.e., sensor data)   to calculate driving behaviors metrics and/or driving scores); 
calculating driving metrics from the sensor data (p. [0022], lines 1-11 and p. [0044]; the data processing module process and analyze any of the driving data to calculate driving behavior metrics of acceleration, braking, cornering, etc.); 
deriving behaviors from the driving metrics (p. [0022], lines 9-11; p. [0023], p. [0044], lines 12-end; the driving analysis application/data processing module may further calculate a driving score based on the calculate metrics, e.g., an overall driving score (i.e., behavior associated with driver)); and 
assigning the behaviors to a driving trip associated with the user based on the evaluation of the location data (p. [0155], [0161, [0163]; During an on-going trip or after conclusion of the trip, the driving metrics and score (i.e., behaviors) are summarized and displayed in the screen, see Figs. 6C, 6E, note that the summary associate the driving behavior metrics and score to a trip. Further, a map screen can be displayed indicating the path of a recorded trip which may be generated based on the data collected by location tracking system, see Fig. 6G and p. [0163]).  
Regarding claim 33, Peng discloses the non-transitory computer-readable storage medium of claim 31, wherein the executable instructions corresponding to the determining further includes determining the mobile device is traveling based on a change detected in the location data (p. [0035], lines 20-37; The handheld device has a data collection module that may automatically start and/or stop collection of driving data in response to determining that the handheld device is likely traveling in an automobile, e.g., based on a real time analysis of data received from the accelerometer, location tracking system, or other sensors provided by the handheld mobile device10. For example, by analyzing one or more of (a) current acceleration of handheld mobile device from accelerometer, (b) the current location of handheld mobile device from location tracking system).  
Regarding claim 37, Peng discloses the non-transitory computer-readable storage medium of claim 31, wherein the executable instructions corresponding to the deriving further includes identifying the behaviors by comparing each metric against a threshold associated with the corresponding metric (p. [0055]-[0056]).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over CORDOVA et al. (US 2017/0211939) in views of ERICKSON et al. (US 2020/0286618) and SAYED (US 2015/0188959).
Regarding claim 21, Cordova discloses a method, comprising:
 receiving location data from a mobile device indicating that the mobile device is moving (abstract, lines 1-6; p. [0004]-[0005]; movement measurements obtained from a movement sensor and location data indicates that the mobile device is moving); 
correlating sensor data received from the mobile device with portions of the location data (abstract, lines 1-9; p. [0004]; the movement measurements may be obtained from a movement sensor (i.e., sensor data), the movement measurements and the location measurements may be cross-referenced (i.e., correlating) to each other to remove erroneous measurements); 
detecting an activity for the mobile device based on the sensor data (p. [0031]-[0032]; one or more sensors on the mobile device collect sensor data, the collected sensor data is analyzed to detect the occurrence of driving events (i.e., activities)); and 
assigning one or more behaviors associated with a user of the mobile device to the activity based on metrics calculated from the sensor data (p. [0046], [0031]-[0032]; movement measurements collected over time are analyzed to detect the occurrence of certain events (e.g., hard braking, hard turning, speeding, etc.) indicative of the driving behavior).
But, Cordova does not particularly disclose determining a change in the location data exceeds a predefined distance; and 
setting an activity identifier for an activity for the mobile device based on the sensor data.
However, Erickson teaches determining a change in the location data exceeds a predefined distance (p. [0090] - Erickson teaches a behavior capture device 400 including a GNSS receiver to provide location data to the processor when requested; p. [0094] lines 1-9, the processor may be arranged to continuously receive the location data from the GNSS received while the behavior capture device is powered on, alternatively, the processor only stores location data to the memory module when the location changes by a significant amount, by a distance exceeding a predetermined threshold).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cordova with the above-mentioned teachings of Erickson, since such a modification would allow obtain and record the received location data only when the location changes by a significant amount as indicated by the distance exceeding a predetermined threshold. 
Further, Sayed teaches setting an activity identifier for an activity for the mobile device based on the sensor data (p. [0035]-[0036]; an activity recognition service may be configured to receive information from one or more motion sensing components and can infer an activity state, the activity state may be represented by a single activity status identifier that is assigned a particular value to represent the most likely current physical state, e.g., walking=1, running=2, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cordova with the above-mentioned teachings of Sayed, since such a modification would allow to represent an activity state via a particular identifier/value so that the activity can be easily distinguished.
Regarding claim 26, the combination of Cordova, Erickson, and Sayed disclose the method of claim 21, Cordova discloses wherein correlating further includes identifying the sensor data as orientation data associated with the mobile device, movement data associated with the mobile device, rotational data associated with the mobile device, and altitude data associated with the mobile device (p. [0027], [0058]).
Regarding claim 27, the combination of Cordova, Erickson, and Sayed disclose the method of claim 26, Cordova discloses wherein identifying the sensor data further includes augmenting the sensor data with user activity data representing users actions with respect to the mobile device during the activity (p. [0046], [0048]; movement data (i.e., sensor data) is collected over time; the occurrence of certain events, such as hard braking, hard turning, speeding, using the phone while driving (i.e., user activities/actions) is indicative of driving behavior by a driver and are detected based on the collected data).
Regarding claim 28, the combination of Cordova, Erickson, and Sayed disclose the method of claim 21, Cordova discloses wherein correlating further includes receiving the sensor data as filtered sensor data provided by a tracking agent that executes on the mobile device and that filters noise data from the sensor data to provide the filtered sensor data (p. [0026], lines 7-15; The sensor data block 105 may include data collection sensors as well as data collected from these sensors that are available to mobile device 101. This can include external devices connected via Bluetooth, USB cable, etc. The data processing block 120 may include storage 126, and manipulations done to the data obtained from the sensor data block 105 by processor 122. This may include, but is not limited to, analyzing, characterizing, sub sampling, filtering, reformatting, etc.).
Regarding claim 29, the combination of Cordova, Erickson, and Sayed disclose the method of claim 21, Cordova discloses wherein correlating further includes: receiving the location data and the sensor data in real time during the activity from the mobile device (p. [0031]-[0032]); or 
receiving the location data and the sensor data from the mobile device after the activity based on the mobile device lacking a network connection during the activity and the location data and the sensor data received when the mobile device obtains the network connection after the activity.
Regarding claim 30, the combination of Cordova, Erickson, and Sayed disclose the method of claim 21, further Sayed teaches where setting further includes determining from the sensor data that the mobile device is in a vehicle that is being driven (p. [0020], lines 13-21 and p. [0035]; user’s activity state may be inferred by analyzing data signals or generated by sensors of the user’s computing device, for instance, by analyzing information derived from or generated by accelerometer, gyroscope, and/or compass, the user’s physical state(e.g., walking, running, sitting, standing, driving or riding in a vehicle, etc.) can be inferred) and assigning the activity identifier to a driving activity identifier associate with driving (p. [0036]; the inferred physical activity state may be represented by a single activity status identifier that is assigned a particular value).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cordova with the above-mentioned teachings of Sayed, since such a modification would allow to represent an activity state via a particular identifier/value so that the activity can be easily distinguished.

8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CORDOVA et al. in views of ERICKSON et al., SAYED, and STRAUF et al. (US 2018/0128624).
Regarding claim 22, the combination of Cordova, Erickson, and Sayed disclose the method of claim 21, but does not particularly disclose further comprising, determining from the location data that the mobile device is stopped and no longer moving for a configured period of time, and assigning the activity to a trip identifier associated with a trip of a user.  
However, Strauf teaches determining from the location data that the mobile device is stopped and no longer moving for a configured period of time, and assigning the activity to a trip identifier associated with a trip of a user (p. [0018], [0026]; smartphone collects data including geolocation data, speed, time data, and other data… the collected data is processed to automatically identify a movement (e.g., trip) of the smartphone, the movement may also be associated with a movement identifier (e.g., trip identifier) and/or user identifier that associates the movement with the user). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cordova, Erickson, and Sayed with the teachings of Strauf, in order to identify the detected movement. 

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CORDOVA et al. in views of ERICKSON et al., SAYED, STRAUF et al., and FERGUNSON et al. (US 2018/0345981).
Regarding claim 23, the combination of Cordova, Erikson, Sayed and Strauf disclose the method of claim 22, but does not particularly disclose further comprising, identifying trip details for the trip as a length of the trip, a time of day recorded for the trip, a calendar date of the trip, and roads traveled during the trip based on the location data.
However, Fergunson teaches identifying trip details for the trip as a length of the trip, a time of day recorded for the trip, a calendar date of the trip, and roads traveled during the trip based on the location data (p. [0065],[0067]; the mobile device may isolate vehicle locational information corresponding to the trip such as starting and destination information, a time range, time of day, day of week (i.e., calendar date), traveled roads, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cordova, Erickson, Sayed, and Strauf with the teachings of Fergunson, since such information would allow performing a driving assessment based on the trip details. 

10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CORDOVA et al. in views of ERICKSON et al., SAYED, FERGUNSON et al., BOWES et al. (US 2018/0068392) and RANI et al. (US 2017/0323244).
Regarding claim 24, the combination of Cordova, Erickson, Sayed, and Fergunson disclose the method of claim 23, but does not particularly disclose further comprising, calculating the metrics from the sensor data as a total number of sharp turns based on a first threshold, a total number of abrupt stops based on a second threshold, a total number of swerves that exceeded a threshold speed, a total number of times acceleration exceeded a thresholdPRELIMINARY AMENDMENTPage 3 Serial Number: 17/087,274Dkt: 5294.002US2 Filing Date: November 2, 2020 acceleration, and a total number of times the user interacted with the mobile device during the trip.
However, Bowes teaches calculating the metrics from the sensor data as a total number of sharp turns based on a first threshold, a total number of abrupt stops based on a second threshold, a total number of swerves that exceeded a threshold speed, a total number of times acceleration exceeded a thresholdPRELIMINARY AMENDMENTPage 3Serial Number: 17/087,274Dkt: 5294.002US2 Filing Date: November 2, 2020acceleration (p. [0037]- the vehicle sensor processing module may receive data from one or more sensors associated with the vehicle, the one or more sensor may detect, acceleration, braking, swerving, lane changes and the like; p. [0038] – the driving behavior determination module may receive the processed data and evaluate the data to determine one or more behaviors of the user, for example, determine the number of hard braking occurrences (i.e., abrupt stops) in a time period is over a threshold; how often the user changes lanes, etc. this information is used to evaluate a risk associated with driving behavior, each type of behavior may be given a score). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cordova, Erickson, Sayed, Strauf, and Fergunson with the teachings of Bowes, since such a modification would allow to evaluate different types of behavior associated with a user during driving a determine an overall driving score based on the different types of driving behaviors. 
Further, Rani teaches calculating metrics from data such as a total number of times the user interacted with the mobile device during the trip (p. [0037]; the telematics module generates driver activity which comprises mobile device data, for example, cell phone usage while driving (i.e., activity) and determines a magnitude of a distracted Driving Event – p. [0071]-[0072] that influence the driver score – [0051]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cordova, Erickson, Sayed, Strauf, Fergunson and Bowes with the teachings of Rani, since such a modification would allow determine a distracted driving event that influences the driver score.

11.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over CORDOVA et al. in views of ERICKSON et al., SAYED, FERGUNSON et al., BOWES et al. and RANI et al., and BRINKMANN et al. (US 10,163,275).
Regarding claim 25, the combination of Cordova, Erikson, Sayed, Fergunson, Bowes and Rani disclose the method of claim 24, but does not particularly disclose further comprising, providing a mobile device identifier for the mobile device, the trip identifier, the activity identifier, one or more behavior identifiers corresponding to the one or more behaviors, the trip details, and the metrics to a network-based service that monitors the user for driving habits associated with the trip and other trips of the user.  
However, Brinkmann teaches providing a mobile device identifier for the mobile device, the trip identifier, the activity identifier, one or more behavior identifiers corresponding to the one or more behaviors, the trip details, and the metrics to a network-based service that monitors the user for driving habits associated with the trip and other trips of the user (col. 7, lines 37-col. 8, lines 1-end; col. 9, lines 1-67; col. 11, lines 30-57).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cordova, Erickson, Sayed, Strauf, Fergunson, Bowes, and Rani with the teachings of Brinkmann, in order to perform driving analysis and determine driving trips pattern for a vehicle/driver. 

12.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. in view of GEHLEN (US 2014/0067156).
Regarding claim 32, Peng discloses the non-transitory computer-readable storage medium of claim 31, wherein the executable instructions when executed by a processor further cause the processor to perform additional operations, comprising providing trip details for the driving trip, roads traveled during the driving trip based on the location data, a user identifier associated with the user, behavior identifiers for the behaviors, and the driving metrics to a network-based service to associate with other driving trips of the user with a user account associated with the user identifier.  
However, Gehlen teaches executable instructions when executed by a processor further cause the processor to perform additional operations, comprising providing trip details for the driving trip, roads traveled during the driving trip based on the location data, a user identifier associated with the user, behavior identifiers for the behaviors, and the driving metrics to a network-based service to associate with other driving trips of the user with a user account associated with the user identifier (p. [0027]; the analysis server and/or the vehicle server are configured to associate the driving data with the user who has been identified as the driver, to collect the driving data for all trips of this user (i.e., associate with other driving trips), to determine a specific driving behavior for the user on the basis of the collected driving data (i.e., behavior identifier), and to use the specific driving behavior to identify a specific user as the driver from among a group of several users who could possibly be the drivers and/or to verify the identification of one of the users as the driver; p. [0009]- The system may include an analysis server that is configured to access the one or more data storage units and to compare the ascertained individual travel route to the ascertained movement routes, and, in case of sufficient correspondence of the individual travel route with one or more of the individual movement routes, at least over a given time interval, to link the appertaining vehicle ID with the terminal IDs belonging to these individual movement routes, and to store this in the data storage unit or units, together with the personal data of the users associated with the terminal ID).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Peng with the teachings of Gehlen, in order to store information regarding multiple trips and aggregate the driving information with specific users. 

13.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. in view of BRYER et al. (US 10,445,758).
Regarding claim 34, Peng discloses the non-transitory computer-readable storage medium of claim 31, but does not particularly disclose wherein the executable instructions corresponding to the analyzing further includes identifying the sensor data as orientation data associated with the mobile device, movement data associated with the mobile device, rotational data associated with the mobile device, and altitude data associated with the mobile device.  
However, Bryer teaches identifying the sensor data as orientation data associated with the mobile device, movement data associated with the mobile device, rotational data associated with the mobile device, and altitude data associated with the mobile device (col. 29, lines 28-60). Therefore, it would have been obvious to a person having ordinary skill in the art before the3 effective filing date of the claimed invention, to modify Peng with the teachings of Bryer, since such information would allow the system to detect physical changes occurring around the mobile computing device and may be used to detect when a trip has started and stopped, and other events regarding the trip. 

14.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. in views of BRYER et al., and RANI et al.
Regarding claim 35, the combination of Peng and Bryer disclose the non-transitory computer-readable storage medium of claim 34, but does not particularly disclose wherein the executable instructions corresponding to the identifying of the sensor data further includes augmenting the sensor data with user activity data representing users actions with respect to the mobile device during the activity.  
	However, Rani teaches augmenting the sensor data with user activity data representing users actions with respect to the mobile device during the activity (p. [0037]; the telematics module generates driver activity which comprises mobile device data, for example, cell phone usage while driving (i.e., activity) and determines a magnitude of a distracted Driving Event – p. [0071]-[0072] that influence the driver score – [0051]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Peng and Bryer with the teachings of Rani, since such a modification would allow determine a distracted driving event that influences the driver score.

15.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. in views of BRYER et al., RANI et al., and BOWES et al. 
Regarding claim 36, the combination of Peng, Bryer, and Rani disclose the non-transitory computer-readable medium of claim 35, but does not particularly disclose further comprising, calculating the metrics from the sensor data as a total number of sharp turns based on a first threshold, a total number of abrupt stops based on a second threshold, a total number of swerves that exceeded a threshold speed, a total number of times acceleration exceeded a thresholdPRELIMINARY AMENDMENTPage 3 Serial Number: 17/087,274Dkt: 5294.002US2 Filing Date: November 2, 2020 acceleration, and a total number of times the user interacted with the mobile device during the trip.
However, Bowes teaches calculating the metrics from the sensor data as a total number of sharp turns based on a first threshold, a total number of abrupt stops based on a second threshold, a total number of swerves that exceeded a threshold speed, a total number of times acceleration exceeded a thresholdPRELIMINARY AMENDMENTPage 3Serial Number: 17/087,274Dkt: 5294.002US2 Filing Date: November 2, 2020acceleration (p. [0037]- the vehicle sensor processing module may receive data from one or more sensors associated with the vehicle, the one or more sensor may detect, acceleration, braking, swerving, lane changes and the like; p. [0038] – the driving behavior determination module may receive the processed data and evaluate the data to determine one or more behaviors of the user, for example, determine the number of hard braking occurrences (i.e., abrupt stops) in a time period is over a threshold; how often the user changes lanes, etc. this information is used to evaluate a risk associated with driving behavior, each type of behavior may be given a score). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Peng and Bryer with the teachings of Bowes, since such a modification would allow to evaluate different types of behavior associated with a user during driving a determine an overall driving score based on the different types of driving behaviors. 
Further, Rani teaches calculating metrics from data such as a total number of times the user interacted with the mobile device during the trip (p. [0037]; the telematics module generates driver activity which comprises mobile device data, for example, cell phone usage while driving (i.e., activity) and determines a magnitude of a distracted Driving Event – p. [0071]-[0072] that influence the driver score – [0051]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Peng, Bryer, and Bowes with the teachings of Rani, since such a modification would allow determine a distracted driving event that influences the driver score.

16.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. in view of GAY et al. (US 2014/0257867).
Regarding claim 38, Peng teaches the non-transitory computer-readable storage medium of claim 31, but does not particularly disclose wherein the executable instructions corresponding to the assigning further includes determining the driving trip when the location data indicates that the vehicle is stopped without moving for a configured period of time.  
However, Gay teaches determining the driving trip when the location data indicates that the vehicle is stopped without moving for a configured period of time (p. [0068];The trip stops may be determined at block 420 by any means, including any the following or any combination of the following: determining the number of times the vehicle engine has been started or stopped during one vehicle trip; determining the number of times the vehicle operator has entered or exited the vehicle 108 during one vehicle trip; determining the number of times the vehicle 108 has remained at the same location for a predetermined period of time (e.g., 5 minutes)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Peng with the teachings of Gay, since it is well-known technique for determining that the vehicle has stopped. 

17.	Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over BRINKMANN et al. (US 10,163,275) in view of CORDOVA et al. 
Regarding claim 39, Brinkmann discloses a system, comprising:  
at least one server system comprising at least one server having at least one processor and a non-transitory computer-readable storage medium having executable instructions (abstract, lines 1-3; Fig. 2 - Driving Analysis Server 222); and the executable instructions when executed by the at least one processor cause the at least one processor to perform operations comprising (col. 5, lines 12-18; col. 7, lines 37-49): 
identifying a driving trip for a vehicle based on location data (Fig. 3, step 302; col. 11, lines 15-34) obtained from a mobile device that is located within the vehicle for the driving trip (col. 6, lines 46-62; col. 2, lines 1-5; the telematics device may collect information regarding the vehicle’s location at different times, the location may be received from a GPS system that may be integrated with a mobile telephone (i.e., mobile device), thus the location data may be obtained from a mobile device location within the vehicle); 
evaluating the sensor data and deriving driving behaviors for a user associated with the mobile device (col. 5, lines 19-48; col. 7, lines 64-col. 8, lines 1-20; the driving analysis module may use vehicle operation data received from the vehicle and driving pattern data to perform driving trip and driving pattern analyses; the driving score calculator calculates or adjust a driver score (i.e., driving behavior) for a driver based on the analyses of the driving trips and patterns; the vehicle includes vehicle operation sensors to collect the vehicle operation data - col. 5, lines 19-48); and 
associating the driving behaviors for the driving trip with the user (col. 9, lines 5-9 and 18-23; the system performs various analysis of driving data to identify and characterize driving trips taken by drivers (i.e., users) or vehicles, and then calculating driver scores (i.e., driving behavior) based on the associated on the risk analyses associated with driving trips, thus driving behavior and driving trip is associated with a driver/user).  
But, Brinkmann does not particularly disclose correlating sensor data obtained from the mobile device with portions of the location data.
However, Cordova teaches correlating sensor data obtained from the mobile device with portions of the location data (abstract; the movement measurements from a sensor are cross-referenced (i.e., correlating) with location measurements to remove erroneous measurements). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Brinkmann with the teachings of Cordova, in order to remove erroneous measurements. 
Regarding claim 40, the combination of Brinkmann and Cordova disclose the system of claim 39, Brinkmann discloses wherein the executable instructions when executed by the at least one processor further cause the at least one processor to perform operations comprising: 
collecting other driving behaviors associated with other driving trips of the user for a preconfigured period or time or a preconfigured total number of driving trips (col. 11, lines 30-35; col. 16, lines 37-42); 
scoring each driving behavior (col. 17, lines 13-21 and 54-61); and 
providing scores associated with the scoring as input to a driving insurance rate quote service for a driving insurance rate quote to provide the user (col. 17, lines 54-col. 18, lines 1-8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643